Information to identify the case:
Debtor
                   Wilson Land Properties, LLC                                                      EIN 46−4682314
                   Name


United States Bankruptcy Court Northern District of Ohio                                            Date case filed in chapter 11                    1/31/18

Case number: 18−10514−aih                                                                           Date case converted to chapter 7                7/3/19

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                             12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        Wilson Land Properties, LLC

2. All other names used in the
   last 8 years
3. Address                                   PO Box 1020
                                             Mentor, OH 44060

4. Debtor's attorney                         Glenn E. Forbes                                                      Contact phone (440)357−6211
                                             FORBES LAW LLC
    Name and address                         166 Main Street                                                      Email: bankruptcy@geflaw.net
                                             Painesville, OH 44077−3403

5. Bankruptcy trustee                        Sheldon Stein                                                        Contact phone (216) 696−7449
                                             S. Stein Company LLC
    Name and address                         50 Public Square, Suite 2200                                         Email: ssteindocs@gmail.com
                                             Post Office Box 5606
                                             Cleveland, OH 44101

6. Bankruptcy clerk's office                 United States Bankruptcy Court                                       Hours open:
                                             Howard M. Metzenbaum U.S. Courthouse                                 9:00 AM − 4:00 PM
    Documents in this case may be            201 Superior Avenue
    filed at this address. You may           Cleveland, OH 44114−1235
    inspect all records filed in this case                                                                        Contact phone 216−615−4300
    at this office or online at
    www.pacer.gov.                                                                                                Date: 7/3/19
    www.ohnb.uscourts.gov.

7. Meeting of creditors                      August 9, 2019 at 10:00 AM                                           Location:
    The debtor's representative must
    attend the meeting to be                 The meeting may be continued or adjourned to a           341 Meeting, H.M.M. US Courthouse, 201
    questioned under oath. Creditors         later date. If so, the date will be on the court docket. Superior
                                                                                                      44114
                                                                                                               Ave, 6th Floor, Cleveland, OH
    may attend, but are not required to
    do so.                                             *** Valid photo identification required ***
                                                   *** Proof of Social Security Number required ***

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1




       18-10514-aih               Doc 156            FILED 07/03/19                 ENTERED 07/03/19 11:04:36                             Page 1 of 1
